Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 1 of 34 Page ID #:13




                                      E
                                      EXHIBIT
                                       XHIBIT A
  Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 2 of 34 Page ID #:14
                                                                                                                                              SUM-900
                                              SUMMONS                                                                         FORcokFr41050p
                                                                                                                          '51fPERTOEstfi9    OALIFORN
                                    (CITACION JUDICIAL)                                                                      COUNTY OF SAN BERNARDINO
                                                                                                                             SAN BERNARDINO DISTRICT
 NOTICE TO DEFENDANT: SAIA MOTOR                              FREIGHT LINE,               LLC;
 (AVIS° AL DEMANDADO): and DOES 1                             through 100,
  Inclusive,                                                                                                                         MAY 29 2020

 YOU ARE BEING SUED BY PLAINTIFF: GUSTAVO                                CARLOS,
                                                                                                                     BY
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                            NICOLE O'DWYER. DEP




     NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read.thelnfortnOlion
     below.
        Ybu haVe:30 CALENDAR DAYS after thiS'sUmmons and legal papers are•served on you,to file e.written-response at this court and.litiVel.00Py
     seived on'the plaintiff. A letter or phone call will not protect you.. Your written response must be.ln proper legal form If yOu want the courao-heer yOur
     case:,There may be a court form that you can use for your.sesponse: You can find these court forms and more information at the Ca ittornia CoUrte.
  - Oritine.Solf:ilelp Center (www.courtinfo.c.o.goviselfholp), your county law library, or the courthouse nearest you. It you cannot pay the filing tee, aek
     the court Clerk-tors lea waiver form. ti you do notfite your responseOn 11roe,you may lose theba se by default, and your wages, money, and property
    may be taken without -further warning from the court.
        There aro other legal raquiremente. You may want to call an attorney right away. if you do not know an attorney; you may want to 001'0 attorney
    referral service. If you cannot offolit-on attorney, you may be eligible . for free legal services from.o-nonprofit legal services program, Y&u.Ciaeflacote •
    these nonprofit groups at the California Legal Services Web site (www.lawholpaelifemii3;org), the California Courts Online Sall;•Hetp Center
    (www;courtinfo,ca,gov/seifhelp), or by contacting your,local court.or county bar association. NOTE: The court base statutory lien.for waived fees'and
    castebri.eny settlementor arbitration a t+-arcl 'of S10,000 or more in'a.ctvil cane. The court'sliten must be paid betore:the court will dismles-tiie:Cage:
    /41/1.3111.1,n hart crArnRrt(iAvirt Sine responds deptre do ?CI dies, le code puede decidir on :Li contra sin eocuchat et' version. Loa to information
    continuation.
       Ttene 30 DIAS OE CAL ENDARIO .despties de quo Is entraguen esfe eltociOn y pspoloslogeloS pare presenter una reSpitoste porescritci onasta
   code' y haw quo so antregue une coplo el demondante. tuna cerise una llamado telefOnicano to prolegon..Su n9spuesta per escrflo liens que•ester
   en formate legal &gear) si doses quo procesen•ou cast) en le code: Es posible.que hays un formulatio que•ustod pueda.usar pars su tosptiesfo..
   Puede oncentrarestoo formularies de to ,ceitaymris informeamen el.Contio do flyudoode las Codes do.Californio (tvvev.r.ducortp.ce.gav),'on-ki
   biblioteco de layos de su concede eon le code qua le quads mss cores, Si no puede pager le cuoto de presontad6n, picia .al secralerfo'dala code'.
   quo le. do un formulado de mod& do page do cuotas. Si no presenta.su respueste a !tempo, puede pordet el case por incumplimiento y le code le
   podia,quitar su suoldo, dlnoro y Manes sin mds Over/ends.
      Hay eons requishos legates. Es recomendable qua llama o un abogedo Irtrnediatemente, Si no conoce a un abogado, puede lismaro un sandals de
   remisVon a ebogedos. Si rro puede pager a on ebogado, es posibla qua cumpla con los requisites pais abtonerservicies legates gretuitos de un
   programs do sorticios legatos sin fines de lucto. Puede enconfrer estos grupos sin fines de lucre en at sitio-wob de California Legal Services,.
   (www.rewhelocalifornia org), an el Centro do AYude de les Codes de California, (Www.sucorte:cra.goy) osponfendooe an can facto con' fa code o el
 • colegio da ebogedos locales.. AV1S0.: Pot ley, te coda Ilono detach° a roclornot lop cuotos y loo ockoloo o.ionlot.; par imponer un gravomon sabre
   citalqutor recline:act& do sir). 000 6.rnds de valor redbide medlente on acuendo o una concosl& de arbitrate on un case de derecho civil. Tiena qua
   pager el gravamen de le code antes do qua la cede puede cIesechar el caso.
 The name and address of the court is:                                                       crisENUMEER:
                                                                                             (Minxtiv dot Cm):
 (El nornbra y direction de /a cotta es):
'SAN BERNARDINO COUNTY SUPERIOR COURT
 247 West Third
San Bernardino,
                          Street
                            California          92415-0210                                    j l\i
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:Marcus A. Mancini
                                                                                                                      05 roirg 5 6 8
(El nombre, la direccien y of nfimero de felefono del abogado del demenciante, o del demendenfe qde no Ilene ebogado, es):
MANCINI & ASSOCIATES
15303 Ventura Blvd. , Suite                           600,     Sherman Oaks,               CA     91403                                               783-5757
DATE:                              MAY 29 2.02t)                                 Clerk, by                   WOLE CY                                         ,
                                                                                                                                                          Deputy
(Fecho)                                                                          (Secreferio)                                                            (AdJunto)
(For proof of service &This summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de enfrega de este citation use e/ formulerio Proof of Service of Summons, (POS-010)).
                                NOTICE TO THE PERSON SERVED: You are served
                                1, 1      as an individual defendant.
                               2.         as the person sued under the fictitious name of (specify):


                                                                            Saia Motor Freight Line,LLC
      COPY                             3   —X     on behalf of (specify):

                                           under: (- 7      CCP 416.10 (corporation)                                  CCP 416,60 (minor)
                                                            CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                            CCP 418.40 (association or partnership)                   CCP 416.90 (authorized person)

                                                      X   other (specify):    Entity          form known
                                      4. 1-     1 by personal deliver/ on (date):
                                                                                                                                                                 Pagotofl
Foot) Actoptod for Motinotoq Use
  Juditin: Council of Cailornts
                                                                         SUMMONS                                                    Code ,.:'.Grit Procodoro §§ 412 20, 65
                                                                                                                                                       wxw ccurlinto ce qov
 SUM.100 Inov July 1, 2Ctri)                                                                                                                    Wastlew noc 1. to nn BY%) cr-
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 3 of 34 Page ID #:15



      MARCUS A. MANCINI, ESQ. (State Bar No.146905)
     VADIM YEREMENKO, ESQ. (State Bar No. 269804)
 2   vadimy@mamlaw.ne1
     IMRAN RAHMAN, ESQ.(State Bar No. 308148)
 3   iraltman(W.rnamlaw.net                                   SUPERIORFILED
                                                                       COURT
     ALEX MADMAN, Esq., State Bar No. 327534                   COUNTY OF SAN OF CALIFORNIA
                                                                SAN          BERNARDINO
 4   aliadiian@manilawnet                                           BERNARDINO DISTRICT
     MANCINI & ASSOCIATES
 5   A Professional Law Corporation                                  MAY 29 2929
     15303 Ventura Boulevard, Suite 600
 6   Sherman Oaks, CA 91403                              BY             4
     (818) 783-5757 Phone
 7   (818) 783-7710 Fax                                         Metal   "M'ERDEPtny
 8 Attorneys for Plaintiff GUSTAVO CARLOS
 9                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
10                            FOR THE COUNTY OF SAN BERNARDINO
11 GUSTAVO CARLOS,                                Case No.
                                                             (1)41)S         2      S5
12              Plaintiff,                        PLAINTIFF'S
                                                  DAMAGES:
                                                                 e
                                                                 PLAINT FOR
13        Vs.                                 )
                                              )(1)      FOR PERCEIVED AND/OR
14                                           )          PHYSICAL DISABILITY
   SALA MOTOR FREIGHT LINE, LLC;             )          HARASSMENT,
15 and DOES 1 through 100, Inclusive,        )          DISCRIMINATION AND
                                             )          RETALIATION IN VIOLATION
16              Defendants.                  )          OF CALIFORNIA
                                             )          GOVERNMENT CODE §§12940
17                                           )          ET SEQ. [FEHA);
                                             )
18                                           ) (2)      FOR HARASSMENT,
                                             )          DISCRIMINATION AND
19                                           )          RETALIATION IN VIOLATION
                                             )          OF CALIFORNIA
20                                           )          GO RNIVIENT CODE
                                             )          §§12945.2 ET SEQ. [CFRAI;
21                                           )
                                               (3)      FOR RETALIATION AND
22                                                      WRONGFUL TERMINATION
                                             )          IN VIOLATION OF PUBLIC
23                                           )          POLICY;

24                                                (4)   FOR DECLARATORY RELIEF
                                                        [Permanent Injunction
25                                           )          Requested).
                                             )
26                                           )          JURY TRIAL DEMANDED
                                             )
27                                           )          UNLIMITED JURISDICTION:
                                             )          CASE VALUE IN EXCESS OF
28                                           )          VS-000,00
                                             )



                             PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 4 of 34 Page ID #:16



 1          COMES NOW Plaintiff GUSTAVO CARLOS (hereinafter referred to as "CARLOS" or
 2 "Plaintiff") and complains against the above-named Defendants and for causes of action against
 3 the Defendants, and each of them, alleges as follows:
 4                                                    I.
 5                                     FIRST CAUSE OF ACTION
 6                              (For Perceived and/or Physical Disability
 7                   Harassment, Discrimination and Retaliation in Employment
 8                           [California Government Code §12940 et seq.]
 9                   Against All Defendants and DOES 1 Through 100, Inclusive)
10                 At all times mentioned herein, Plaintiff was, and now is, an individual
11 residing in the County of San Bernardino, State of California.
12         2.      Plaintiff is informed and believes, and thereon alleges, that at all times relevant
13 herein, Defendant SAIA MOTOR F.REIGHT LINE, LLC (hereinafter referred to collectively with
14 all other Defendants as "Defendants") were, and now are, valid businesses of form unknown duly
15 organized and existing under the laws of the State of California, having its principal place of
16 business in the County of San Bernardino, State of California.
17         3.      Plaintiff is ignorant of the true names and capacities, whether corporate, associate,
18 successor, alter ego, fictitious, individual or otherwise, of Defendants sued herein as DOES 1 -
19 100, Inclusive, and therefore sues said Defendants, and each of them, by such fictitious names.
20 Plaintiff will seek leave of court to amend this Complaint to assert the true names and capacities of
21 the fictitiously named Defendants when the same have been ascertained. Plaintiff is informed and
22 believes, and thereon alleges, that each Defendant designated as "DOES" herein is legally
23 responsible for the events, happenings, acts, occurrences, indebtedness, damages and liabilities
24 hereinafter alleged and caused injuries and damages proximately thereby to the plaintiff; as
25 hereinafter alleged.
26         4.      Plaintiff is informed and believes, and thereon alleges, that at all times relevant
27 herein, each Defendant designated, including DOES 1-100, herein was the agent, managing agent,
28 principal, owner, partner, integrated enterprise, subsidiary, wholly owned subsidiary, partially


                                             2
                            PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 5 of 34 Page ID #:17



 1 owned subsidiary, joint venturer, joint employer, direct employer, special employer, client

 2 employer, labor contractor, alter ego, representative, supervisor, manager, servant, employee and/or
 3 co-conspirator of each of the other Defendants, and was at all times mentioned herein acting within
 4 the course and scope of said agency and employment, and that all acts or omissions alleged herein
 5 were duly committed with the ratification, knowledge, permission, encouragement, authorization
 6 and consent of each Defendant designated herein.

 7          5.      At all times herein mentioned, until Plaintiff's wrongful termination on or about
     February 25, 2020, Plaintiff was employed as a Forklift Driver by Defendants and DOES 1 through
 9 100, Inclusive, and each of them, who were also, at all times herein mentioned, Plaintiff's
10 employers, managers and supervisors.
11          6.      Plaintiff, at all times hereinalleged, has the perceived and/or physical disability(s) of
12 neck injuries, shoulder injuries, associated conditions and others.
13          7.      When Plaintiff applied for work with Defendants, and each of them, Plaintiff had
14 suffered work injuries and disability(s) at another job, including back injuries and right hand and
15 finger injuries, resulting in a fifteen percent (15%) permanent disability rating and work
16 restrictions including no pushing, pulling, squatting and a twenty-five (25) pound lifting restriction,
17 in addition to no gripping or grasping with his right hand. Defendants, and each of them, did not
18 care about Plaintiffs injuries and disability(s), as long as Plaintiff passed the physical examination,
19 which he did. As far as Plaintiff's lifting restriction(s) was concerned, Defendants, and each of
20 them, told Plaintiff it did not matter as Plaintiff could request assistance to lift, within Defendants'
21 "team approach" to work.
22          8.      Plaintiff had a tremendous work ethic and work history with Defendants, and each
23 Of them, with no reprimands, write-ups, warnings or discipline until the events hereinalleged.
24          9.      In or around September 2019, and continuing, Plaintiff developed and/or aggravated

25 and/or sustained perceived and/or physical disability(s) including, but not limited to, neck injuries,

26 shoulder injuries, associated conditions and others.
27          10.     Plaintiff placed Defendants, and each of them, on notice of Plaintiff's disability(s).

28          11.     Plaintiff made and/or articulated a Worker's Compensation claim(s).


                                              3
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
      Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 6 of 34 Page ID #:18



  I          12.     Plaintiff requested and/or was entitled to and/or was granted CFRA and/or other

      medical and/or other negotiated leave in order to recuperate and heal.

 3           13.     After Plaintiff's injuries and disability(s), Plaintiffs Supervisors and Managers
 4 began a campaign of harassment, discrimination and retaliation against Plaintiff by overly and
 5 unfairly monitoring, scrutinizing, reprimanding and disciplining Plaintiff's worii. performance acid
 6 behavior including, but not limited to, Plaintiff's time management and breaks.
 7           14.     In or around January 2020, DeNridants, and each of them, literally escorted Plaintiff
 8 off the premises, representing to him that "we'll call you back" "to see what's going to happen to
 9 you."
10           15.    The following day, Defendants, and each of them, informed Plaintiff he had to
11 obtain a "release" from his doctor(s), and mailed Plaintiff the package they required.
12           16.    Plaintiff's physician(s) filled out the package demanded by Defendants, and each of
13 them, and submitted it.
14           17.    On or about Februaiy 24, 2020, Defendants' Human Resources Representative
15 KEISHA McDONALD told Plaintiff that Defendants, and each of them, had never received the
16 required paperwork. Plaintiff responded that it had been done, and then McDONALD responded
17 "no, that's not what we wanted, we want a doctor's release." Plaintiff told McDONALD that his
18 doctor would not "release" him, as Plaintiff had pre-existing restrictions. McDONALD then told
19 Plaintiff that they were unaware of Plaintiff's request for time off. Plaintiff responded that he had
20 not requested time off, he had been escorted off the premises for absolutely no reason(s).
21           18.    Defendants, and each of them, later emailed Plaintiff stating they were still waiting
22 for a "release." Plaintiff reminded Defendants, and each of them, that there was no way he was
23 going to get a "release" until his other Worker's Compensation case settled, that he had a fifteen
24 percent (15%) permanent disability rating and that he had been performing his job with

25     efendants, and each of them, with absolutely no problem.

26           19.    On or about February 25, 2020, Defendants' Terminal Manager CARLOS DOE

27 informed Plaintiff that "You didn't give us the paperwork we requested. Your application for

28 employment is being terminated."


                                               4
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 7 of 34 Page ID #:19



 1          20.     On or about February 25, 2020, Defendants, and each of them, retaliated against and

 2 wrongfully terminated Plaintiff for the false and/or exaggerated and/or pretextual reasons that
 3 Plaintiff had not provided them with the requested paperwork.
 4          21.     Defendants, and each of them, in violation of California Unemployment Insurance.
 5 Co e §1089 et seq., failed to give Plaintiff written confirmation of the change in Plaintiff's
 6 employment status, in preparation and/or anticipation of arguing false and/or shifting termination
 7 reasons, which is further evidence of Defendants' pretext and pretextual reasons and/or motives for

 8   Plaintiffs termination.
 9          22.     Plaintiff could have continued to work in his position of Forklift Driver, with no
10 problem whatsoever. Plaintiff had also put in his application for the Semi-Truck Driver position,
11 which required no lifting at all. in fact, in or around January 2020, before he was unfairly and
12 outrageously escorted off the premises, Plaintiff had been informed that once his background check
'13 passed, he would be notified of dates for the Semi-Truck Driver test.
14          23.     Plaintiff is informed and believes, and thereon alleges, that Defendants, and each of
15 them, replaced Plaintiff with and/or kept and/or treated more favorably non-disabled individual(s).
16          24.     At all times hereinalleged, Plaintiff was a qualified disabled worker with one or
17 more perceived and/or physical disability(s), who could perform the essential duties of Plaintiffs
18 job with or without an accommodation, and without causing harm to Plaintiff and/or Plaintiffs
19 fellow employees, and who was entitled to preferential reassignment.
20          25.     From September 2019, and continuing at least through February 25, 2020, and
21 continuing, Defendants and DOES 1 through 100, and each of them, discriminated, harassed, and
22 retaliated against Plaintiff on the basis of Plaintiffs perceived and/or physical disability(s), by the
23 following continuous actions, and conduct, among others:
24          a.      Failing to determine the extent of Plaintiffs disability(s) and how they could be

25                 accommodated;

26          b.      Failing to take any affirmative steps to inform Plaintiff of any job opportunities

27                 within the company;

28 /I/


                                                5
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 8 of 34 Page ID #:20



 1          c.      Failing to consider Plaintiff for and move Plaintiff into openings for which Plaintiff

 2                  was qualified and could handle subject to Plaintiff's disability(s);

 3          d.      Failing to engage in a timely, good faith, interactive process with Plaintiff to
 4                  determine effective reasonable accommodations;
 5          e.      On or about February 25, 2020, retaliating against and wrongfully terminating
 6                  Plaintiff for the false and/or exaggerated and/or pretextual reasons that Plaintiff did
 7                  not provide Defendants, and each of them, with the "required paperwork;"
 8          f.      In violation of California Unemployment Insurance Code §1089 et seq., failing to

 9                 give Plaintiff written confirmation of the change in Plaintiffs employment status, in
10                 preparation and/or anticipation of arguing false and/or shifting termination reasons,
11                  which is further evidence of Defendants' pretext and pretextual reasons and/or
12                  motives for Plaintiffs termination;
13          g.      Replacing Plaintiff with and/or keeping and/or treating more favorably non-disabled
14                 individual(s);
15          h.     Harassing, discriminating and retaliating against Plaintiff on the basis of Plaintiff's
16                 perceived and/or disability(s), as hereinalleged;
17          i.     Harassing, discriminating and retaliating against Plaintiff on the basis of Plaintiff
18                 requesting and/or taking and/or being entitled to CFRA and/or other lawful medical
19                 leave, as hereinalleged;
20          j.     Failing to reemploy and/or rehire Plaintiff.

21          26.    The acts and conduct of Defendants, and each of them, as aforesaid, was in

22 violation of California Government Code §12940 et seq. Said statutes impose certain duties upon
23 Defendants, and each of them, concerning harassment, discrimination and retaliation against
24 persons, such as Plaintiff, on the basis of perceived and/or physical disability and the prohibition of
25 perceived and/or physical disability harassment, discrimination and retaliation. Said statutes were

26 intended to prevent the type of injury and damage herein set forth. Plaintiff was, at all times

27 material hereto, an employee with a perceived and/or physical disability(s), and within the

28 protected class covered by California Government Code §12940, prohibiting perceived and/or


                                                   6
                             PT A INTIFF'S    COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 9 of 34 Page ID #:21



 1 physical disability harassment, discrimination and retaliation in employment.
 2          27.    By the acts and conduct described above, Defendants, and each of them, in violation

 3 of said statutes, knew about, or should have known about, and failed to investigate and/or properly
 4 investigate, prevent or remedy the perceived and/or physical disability harassment, retaliation and
 5 discrimination: The acts of discrimination, retaliation and harassment described herein were
 6 sufficiently pervasive so as to alter the conditions of employment, and created an abusive working
 7' environment. When Plaintiff was harassed, disciiiniciated against and retaliated against, Plaintiff's
 8 perceived and/or physical disability(s) and/or complaints about the unlawful conduct were a

 9 substantial factor motivating and/or motivating reasons in Defendants' conduct.
10          28.    Plaintiff filed timely charges and complaints of perceived and/or physical disability

11 hanitssment, retaliation and discrimination with the California Department of Fair Employment and
12 Housing and has received Notice(s) of Right to Sue in a California Superior Court pursuant to

13 California Government Code §12965(b). Plaintiff has therefore exhausted Plaintiff's
14 administrative remedies under the California Government Co e. Attached hereto and incorporated
15 herein as Exhibit "A" are said Complaints and by reference hereto are made a part hereof.
16 Attached hereto and incorporated herein as Exhibit "B" are said Right to Sue Notices and by
17 reference hereto are made a part hereof.
18          29.    By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has
19 been directly and legally caused to suffer actual damages pursuant to California Civil Code §3333
20 including, but not limited to, loss of earnings and future earning capacity, medical and related
21 eXpenSes for care and procedures both now and in the future, attorneys fees, and other pecuniary
22 loss not presently ascertained, for which Plaintiff will seek leave of court to amend when
23 ascertained.
24          30.    As a direct and legal result of the acts and omissions of Defendants, and each of

25 them; Plaintiff was rendered sick, sore, lame, disabled and disordered, both internally and

26 externally, and suffered, among other things, numerous internal injuries, severe fright, shock, pain,
27 diSepmfort and anxiety. The exact nature and extent of said injuries are not known to the plaintiff,

28 Whd will pray leave of court to insert the same when they are ascertained. Plaintiff does not at this


                                              7
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 10 of 34 Page ID #:22



 1 time know the exact duration or permanence of said injuries, but is informed and believes, and

 2 thereon alleges, that some of the said injuries are reasonably certain to be permanent in character..
 3          31.     As a further legal result of the acts and omissions of the Defendants, and each of
 4 them, Plaintiff has been forced to incur expenses for medical care, X-rays, and laboratory costs
 5 during the period of Plaintiff's disability, and is informed and believes, and thereon alleges, that
 6 she will in the future be forced to incur additional expenses of the same nature, all in an amount

 7 which is at present unknown. Plaintiff will pray leave of court to show the exact amount of said
 8 expenses at the time of trial.
 9          32.     Prior to the occurrence of the incidents, Plaintiff was an able-bodied individual, but
10 since said incidents has been unable to engage fully in Plaintiff's occupation, and is informed and
11 believes, and thereon alleges, that Plaintiff will be incapacitated and unable to perform Plaintiff's
12 usual work for an indefinite period of time in the future, all to Plaintiff's damage in an amount
13 which is at present unascertained. Plaintiff will pray leave of court to show the total amount of
14 loss of earnings at the time of trial.
15          33.     As a further direct and legal result of the acts and conduct of Defendants, as
16 aforesaid, Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
17 emotional and mental distress and anguish, humiliation, embarrassment, fright, shock, pain,

18 discomfort and anxiety. The exact nature and extent of said injuries is presently unknown to
19 plaintiff, who will pray leave of court to assert the same when they are ascertained.
20          34.     Plaintiff has been generally damaged in an amount within the jurisdictional limits of
21 this. court.

22          35.     The aforementioned acts of Defendants, and each of them, were wilful, wanton,
23 malicious, intentional, oppressive and despicable and were done in wilful and conscious disregard
24 of the rights, welfare and safety of plaintiff, and were done by managerial agents and employees of

25 Defendants and DOES 1 through 100, and with the express knowledge, consent, and ratification of
26 managerial agents and employees of Defendants and DOES 1 through 100, thereby justifying the
27 awarding of punitive and exemplary damages in an amount to be determined at the time of trial.

28 111


                                              8
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 11 of 34 Page ID #:23



 1            36.     As a result of the discriminatory acts of Defendants, and each of them, as alleged
 2 herein, Plaintiff is entitled to reasonable attorneys' fees and costs of said suit as specifically

 3 provided in California Government Code § 12965(b).
 4                                                      II.
 5                                      SECOND CAUSE OF ACTION
 6                                 (For Violation of the Family Rights Act
 7                                 [California Government Code § 12945.21

 8                       Against All Defendants and DOES 1 Through 100, Inclusive)

 9            37.     Plaintiff incorporates herein by reference Paragraphs 1 through 36 as though set
10 forth in         herein.
11            38.     Plaintiff was an employee of Defendants who qualified for leave due to physical

12 and/or mental disability(s) pursuant to California Government Code §12945.2 et seq.

13            39.     At all times herein mentioned, Defendants were "Employer[s]" within the
14 definition of Government Code §12945.2, in that Defendants regularly employed 50 or more
15 people and/or adhered and/or abided by CFRA and/or gave their employees equal or greater leave
16 protection than CFRA.
17          40.       From September 2019, and continuing at least through February 25, 2020, and
18 continuing, Defendants and DOES 1 through 100, and each of them, denied and retaliated against
19 Plaintiff for being entitled to and/or requesting and/or taking Plaintiff's Family Rights and Family
20 Care and Medical Leave, by the following actions, among others:
21          a.        Defendants, and each of them, harassed, discriminated against and retaliated against
22                    Plaintiff, as hereinalleged, in the terms and conditions of Plaintiff's employment;

23          b.        Defendants and each of them, retaliated against Plaintiff because of Plaintiff's
24                    entitlement and/or request and/or taking of the right to medical leave in violation of

25                    Government Code §12945.2 et seq.

26          41.       By the acts and conduct described above, Defendants, and each of them, in violation
27 of said statutes, knew about, or should have known about, and failed to investigate and/or properly
28 investigate, prevent or remedy the retaliation and discrimination in violation of the Family Rights


                                                9
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 12 of 34 Page ID #:24



  I Act. The acts of discrimination described herein were sufficiently pervasive so as to alter the
  2 conditions of employment, and created an abusive working environment. Plaintiffs request and/or
  3 taking and/or right to take, Family Medical Leave, and/or Plaintiffs complaints about the unlawful
 4 conduct were motivating reasons in Defendants' conduct.
 5          42.     Plaintiff filed timely charges and complaints of retaliation, harassment and

 6 discrimination in violation of the Family Rights Act with the California Department of Fair
 7 Employment and Housing pursuant to California Government Code §12965(b), permitting Plaintiff

 8 to bring this legal action. Attached hereto and incorporated herein as Exhibit "A" are said
 9 Complaints and by reference hereto are made a part hereof. Attached hereto and incorporated
10 herein as Exhibit "B" are said Right to Sue Notices and by reference hereto are made a part hereof.
11          43.     By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has
12 been directly and legally caused to suffer actual damages pursuant to California Civil Code §3333

13 including, but not limited to, loss of earnings and future earning capacity, medical and related
14 expenses for care and procedures both now and in the future, attorneys fees, and other pecuniary
15 loss not presently ascertained, for which Plaintiff will seek leave of court to amend when
16 ascertained.
17          44.     As a direct and legal result of the acts and omissions of Defendants, and each of
18 them, Plaintiff was rendered sick, sore, lame, disabled and disordered, both internally and
19 externally, and suffered, among utliei things, numerous internal injuries, severe fright, shock, pain,
20 discomfort and anxiety. The exact nature and extent of said injuries are not known to the plaintiff,
21 who will pray leave of court to insert the same when they are ascertained. Plaintiff does not at this
22 time know the exact duration or permanence of said injuries, but is informed and believes, and
23 thereon alleges, that some of the said injuries are reasonably certain to be permanent in character.
24          45.     As a further legal result of the acts and omissions of the Defendants, and each of
25 them, Plaintiff has been forced to incur expenses for medical care, X-rays, and laboratory costs

26 during the period of Plaintiff's disability, and is informed and believes, and thereon alleges, that
27 she will in the future be forced to incur additional expenses of the same nature, all in an amount

28 which is at present unknown. Plaintiff will pray leave of court to show the exact amount of said


                                               10
                             PT A INTIFP'S COMPLAINT FOR DAMAGES
                                                                            /-)
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 13 of 34 Page ID #:25



      expenses at the time of trial.
 2           46.   • Prior to the occurrence of the incidents, Plaintiff was an able-bodied individual, but

 3 since said incidents has been unable to engage fully in Plaintiff's occupation, and is informed and
 4 believes, and thereon alleges, that Plaintiff will be incapacitated and unable to perform Plaintiff's

 5 usual work for an indefinite period of time in the future, all to Plaintiff's damage in an amount
 6 which is at present unascertained. Plaintiff will pray leave of court to show the total amount of

 7 loss of earnings at the time of trial.
 8           47.     As a further direct and legal result of the acts and conduct of Defendants, as

 9 aforesaid, Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
10 emotional and mental distress and anguish, humiliation, embarrassment, fright, shock, pain,
11 discomfort and anxiety. The exact nature and extent of said injuries is presently unknown to
12 plaintiff, who will pray leave of court to assert the same when they are ascertained.

13           48.     Plaintiff has been generally damaged in an amount within the jurisdictional limits of

14 this court.
15           49.     The aforementioned acts of Defendants, and each of them, were wilful, wanton,
16 malicious, intentional, oppressive and despicable and were done in wilful and conscious disregard, .
17 of the rights, welfare and safety of plaintiff, and were done by managerial agents and employees of
18 Defendants and DOES 1 through 100, and with the express knowledge, consent, and ratification of
19 managerial agents and employees of Defendants and DOES 1 through 100, thereby justifying the
20 awarding of punitive and exemplary damages in an amount to be determined at the time of trial.
21           50.     As a result of the discriminatory acts of Defendants, and each of them, as alleged
22 herein, Plaintiff is entitled to reasonable attorneys' fees and costs of said suit as specifically
23 proVided in California Qovernrnent Code § 12965(b):
24 / / /

25 / / /
26
27 ///
28 /I/


                                               11
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 14 of 34 Page ID #:26




 2                                      THIRD CAUSE oy ACTION

 3                (For Retaliation and Wrongful Termination in Violation of Public Policy

 4                            Against Defendants and DOES 1 -100, Inclusive)
 5          51.      Plaintiff incorporates herein by reference Paragraphs 1 through 50 as though set

 6 forth in full herein.
 7          52.      At all times herein mentioned, the public policy of the State of California, as
 8 codified, expressed and mandated in California Government Code §12940 was to prohibit
 9 employers from discriminating, harassing, and retaliating against any individual based on
10 perceived and/or physical disability. This public policy of the State of California is designed to
11 protect all employees and to promote the welfare and well-being of the community at large.

12. Accordingly, the actions of Defendants, and each of them, in discriminating, retaliating and
13 terminating Plaintiff on the grounds of stated above, or for complaining about such discrimination,
14     taliation and harassment, was wrongful and in contravention and violation of the express public
15 policy of the State of California, to wit, the policy set forth in California Government Code §12940

16 et seq., and the laws and regulations promulgated thereunder.
17          53.      Ai all times herein mentioned, the public policy of the State of California, as
18 codified, expressed and mandated in California Government Code §12945.2 was to prohibit
19 employers from discriminating, harassing, and retaliating against any individual based on their
20 entitlement to, request for and/or use of CFRA medical leave. This public policy of the State of
21 California is designed to protect all employees and to promote the welfare and well-being of the
22 community at large. Accordingly, the actions of Defendants, and each of them, in discriminating,

23 retaliating and terminating Plaintiff on the grounds of stated above, or for complaining about such
24 discrimination, retaliation and harassment, was wrongful and in contravention and violation of the

25 express•public policy of the State of California, to wit, the policy set forth in California
26 GoVernment Code §12945.2 et seq., and the laws and regulations promulgated thereunder.
27 /I/

28     //


                                                       12
                              Pi .AINTIFF'S COMPLAINT          FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 15 of 34 Page ID #:27



 1          54.    At all times herein mentioned, the public policy of the State of California, as
 2 codified, expressed and mandated in California Labor Code §132a was to prohibit employers from
 3 discriminating, harassing, and retaliating against any individual based on their articulating and/or
 4 making a Worker's Compensation claim(s). This public policy of the State of California is
 5 designed to protect all employees and to promote the welfare and well-being of the community at
 6 large. Accordingly, the actions of Defendants, and each of them, in discriminating, retaliating and
 7 terminating Plaintiff on the grounds of stated above, or for complaining about such discrimination,
 8 retaliation and harassment, was wrongful and in contravention and violation of the express public
 9 policy of the State of California, to wit, the policy set forth in California Labor Code §I 32a et seq.,
10 and the laws and regulations promulgated thereunder.
11          55.    By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has
12 been directly and legally caused to suffer actual damages pursuant to California Civil Code. §3333
13 including, but not limited to, loss of earnings and future earning capacity, medical and related
14 expenses for care and procedures both now and in the future, attorneys fees, and other pecuniary
15 loss not presently ascertained, for which Plaintiff will seek leave of court to amend when
16 ascertained.
17          56.    As a direct and legal result of the acts and omissions of Defendants, and each of
18 them, Plaintiff was rendered sick, sore, lame, disabled and disordered, both internally and
19 externally, and suffered, among other things, numerous internal injuries, severe fright, shock, pain,
20 discomfo►•t and anxiety. The exact nature and extent of said injuries arc not known to the plaintiff, •
21 who will pray leave of court to insert the same when they are ascertained. Plaintiff does not at this
22 time know the exact duration or permanence of said injuries, but is informed and believes, and
23 thereon alleges, that some of the said injuries arc reasonably certain to be permanent in character.
24          57.    As a further legal result of the acts and omissions of the Defendants, and each of
25 them, Plaintiff has been forced to incur expenses for medical care, X-rays, and laboratory costs
26 during the period of Plaintiff's disability, and is informed and believes, and thereon alleges, that
27. she will in the future be forced to incur additional expenses of the same nature, all in an amount
28 which is at present unknown. Plaintiff will pray leave of court to show the exact amount of said


                                             13
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 16 of 34 Page ID #:28



 1 expenses at the time of trial.
            58.     Prior to the occurrence of the incidents, Plaintiff was an able-bodied individual, but
 3 since said incidents has been unable to engage fully in Plaintiff's occupation, and is informed and
 4 believes, and thereon alleges, that Plaintiff will be incapacitated and unable to perform Plaintiff's
 5 usual work for an indefinite period of time in the future, all to Plaintiff's damage in an amount
 6 which is at present unascertained. Plaintiff will pray leave of court to show the total amount of

 7 loss of earnings at the time of trial.
 8          59.     As a further direct and legal result of the acts and conduct of Defendants, as
 9 aforesaid, Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
10 emotional arid mental distress and anguish, humiliation, embarrassment, fright, shock, pain,
11 discomfort and anxiety. The exact nature and extent of said injuries is presently unknown to
12 plaintiff, who will pray leave of court to assert the same when they are ascertained.
13          60.     Plaintiff has been generally damaged in an amount within the jurisdictional limits of
14 this court.
15          61.     The aforementioned acts of Defendants, and each of them, were wilful, wanton,

16 malicious, intentional, oppressive and despicable and were done in wilful and conscious disregard
17 of the rights, welfare and safety of plaintiff; and were done by managerial agents and employees of
18 Defendants and DOES 1 ihruugh 100, and with the express knowledge, consent, and ratification of
19 managerial agents and employees of Defendants and DOES 1 through 100, thereby justifying the
20 awarding of punitive and exemplary damages in an amount to be determined at the time of trial.
21          62.     As a result of the discriminatory acts of Defendants, and each of them, as alleged
22 herein, Plaintiff is entitled to reasonable attorneys' fees and costs of said suit as specifically

23 provided in California Code of Civil Procedure §1021.5.
24                                                     IV.

25                                    FOURTH CAUSE OF ACTION

26            (For Declaratory Relief Against All Defendants and DOES 1 -100, Inclusive)

27          63.     Plaintiff incorporates herein by reference Paragraphs 1 through 62 as though set

28 forth in full herein.


                                              14
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 17 of 34 Page ID #:29



 1          64.     Depending on the outcome of this lawsuit via dispositive motion and ruling and/or a

 2 trial and verdict in this matter, Plaintiff hereby requests this Court issue an affirmative and binding
 3 Declaration of Rights and Duties pursuant to the ruling in Harris v. City of Santa Monica, (2013)
 4 56 C.4th 203, declaring that Defendants, and each of them, their successors, agents,
 5 representatives, employees a≤ld all persons who acted alone, or in n" rt with said Defendants,
 6 and each of them, committed acts and conduct of harassment, discrimination, retaliation, or other
 7 similar acts including, but not limited to, the violations alleged in all of the relevant Causes of
 8 Action herein, and as proved and/or shown at the time of the ruling(s) and or verdict(s), and as
      prohibited by the Fair Employment and Housing Act, California Government Code §§12900

10 12996, and any other applicable laws, cases, codes, regulations and statutes.
11          65.     At the time of the request for Declaratory Relief, there exists and/or will exist a
12 present and actual controversy among the parties.
13          66.     This Complaint, and the relevant causes of action herein, specifically plead an
14 actual, present controversy, and the facts of the respective and underlying claims.
15          67.     At the time of the request for Declaratory Relief, the facts of this case will have
16 congealed to the point that the Court can determine issues and grant relief through Declaratory
17 Relief and issue a decree of a conclusive character, with the force and effect of a Final Judgment.

18          68.    As a result of the wrongful acts of Defendants, and each of them, as alleged herein,
19 Plaintiff requests that this Court issue an Order and Ruling permanently enjoining Defendants, and
20 each of them, their successors, agents, representatives, employees and all persons who acted alone,
21 or in concert with said Defendants, and each of them, from committing acts and conduct of
22 harassment, discrimination, retaliation, or other similar acts including, but not limited to, the
23 violations alleged in all of the relevant Causes of Action herein, and as proved and/or shown at the
24 time of the ruling(s) and or verdict(s), and as prohibited by the Fair Employment and Housing Act,

25 California Government"Code §§12900 - 12996, and any other applicable laws, cases, codes,

26 regulations and statutes.
27      /
28 /1/


                                               15
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 18 of 34 Page ID #:30



 1          69.     As a result of the wrongful conduct of Defendants, and each of them, as alleged

 2 herein, Plaintiff is entitled to reasonable attorneys' fees and costs of said suit as specifically
 3 provided in California Government Code § 12965(b) and as specifically mentioned in Harris v.
 4 City of Santa Monica, (2013) 56 C.4th 203.

 5                  WHEREFORE, Plaintiff GUSTAVO CARLOS, prays for judgment against the
 6 Defendants, and each of them, as follows:
 7                 1.      For general damages in an amount within the jurisdictional limits of this

 8                         Court;
 9                 2.      For medical expenses and related items of expense, according to proof;
10                 3.      For loss of earnings, according to proof;
11                 4.      For loss of earning capacity, according to proof;
12                 5.      For reasonable attorneys' fees and costs of said suit as specifically provided

13                         in California Government Code §12965 (b), according to proof;
14                 6.      For reasonable attorneys' fees and costs of said suit as specifically provided
15                         in California Code of Civil Procedure §1021.5, according to proof;
16                 7.      For a permanent injunction against Defendants, and each of them, their
17                         successors, agents, representatives, employees and all persons who acted

18                         alone, or in concert with said Defendants, and each of them, from

19                         committing acts and conduct of harassment, discrimination, retaliation, or
20                         other similar acts including, but not limited to, the violations alleged in all of

21                         the relevant Causes of Action herein, and as proved and/or shown at the time
22                         of the ruling(s) and or verdict(s), and as prohibited by the Fair Employment

23                         and Housing Act, California Government Code §§12900 - 12996, and any

24                         other applicable laws, cases, codes, regulations and statutes;

25                 8.      For reasonable attorneys' fees and costs of said suit as specifically provided
26                         in California Government Code § 12965(b) and as specifically mentioned in

27                         Harris v. City of Santa Monica, (2013) 56 C.4th 203;

28                 9.      For prejudgment interest according to proof;


                                             16
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                            (-)
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 19 of 34 Page ID #:31



 1               10.    For punitive and exemplary damages, according to proof;

 2               11.    For costs of suit incurred herein; and

 3               12.    For such other and further relief as the court may deem just and proper.
 4
 5 Dated: March 27, 2020                               MANCINI & ASSOCIATES
                                                       A Professional Law Corporation
 6
 7
                                                      By:
 8                                                               MARCUS A. MANCINI, ESQ/
                                                                 Attorneys for Plaintiff
 9                                                               GUSTAVO CARLOS
10

11                                 DEMAND FOR JURY TRIAL
12         Plaintiff GUSTAVO CARLOS hereby demands trial by jury.
13
14 Dated: March 27, 2020                              MANCINI & ASSOCIATES
                                                      A Profess' nal Law Corporatio
15                                                                                      L _c
16
                                                      By:
17                                                               MARCUS A. MANCINI, ESQ1.1
                                                                 Attorneys for Plaintiff
18                                                               GUSTAVO CARLOS

19
20
21
22

23
24
25
26

27
28


                                           17
                           PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 20 of 34 Page ID #:32




                                        I      46    99
 Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 21 of 34 Page ID #:33




  1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                               BEFORE THE STATE OF CALIFORNIA
  2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                       Under the California Fair Employment and Housing Act
  3
                                   (Gov. Code, § 12900 et seq.)
  4
      In the Matter of the Complaint of
  5    GUSTAVO CARLOS                                             DFEH No. 202003-09720426
  6                                 Complainant,
      VS.
  7

 8     SAIA MOTOR FREIGHT LINE LLC
       14731 Santa Ana Avenue
 9     Fontana, California 92337
10
                            Respondents
11

12 1. Respondent SAIA MOTOR FREIGHT LINE LLC is an employer subject to suit
   under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900
13 et seq.).
14
   2. Complainant GUSTAVO CARLOS, resides in the City of Sherman Oaks State of
15 California.
16 3. Complainant alleges that on or about February 25, 2020, respondent took the
   following adverse actions:
17

18 Complainant was harassed because of complainant's family care or medical leave
   (cfra) (employers of 50 or more people), disability (physical or mental), other.
19
   Complainant was discriminated against because of complainant's family care or
20 medical leave (cfra) (employers of 50 or more people), disability (physical or mental),
   other and as a result of the discrimination was terminated, denied hire or promotion,
21
   asked impermissible non-job-related questions, denied any employment benefit or
22 privilege, denied reasonable accommodation for a disability, denied family care or
   medical leave (cfra) (employers of 50 or more people), other, denied work
23 opportunities or assignments, denied or forced to transfer.

24 Complainant experienced retaliation because complainant reported or resisted
   any form of discrimination or harassment, requested or used a disability-related
25
   accommodation, participated as a witness in a discrimination or harassment
26

27                                                  -1-
                                   Complaint — DFEH No. 202003-09720426
28    Date Filed: March 26, 2020
 Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 22 of 34 Page ID #:34




 1 complaint, requested or used leave under the california family rights act or fmla
   (employers-Of 50 or more people) and as a result was terminated,-denied hire or
 2 promotion, asked impermissible non-job-related questions, denied any employment
   benefit or privilege, denied reasonable accommodation for a disability, denied family
 3
   care or medical leave (cfra) (employers of 50 or more people), other, denied or
 4 forced to transfer.
 5
   Additional Complaint Details: From 9/2019, and continuing at least through
 6 2/25/20, and continuing, I was harassed, discriminated against and retaliated against
 7 based on my perceived and/or physical disability(s) (neck injuries; shoulder injuries;
   associated conditions;others).
 8
 9
10
11
12

13
14
15
16

17
18

19
20
21
22

23
24
25

26
                                                    -2-
27                              Complaint -- OFFI-1.-No..202003-09729426..
28 Date Filed: March 26, 2020
  Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 23 of 34 Page ID #:35



  1 VERIFICATION
                             •
  2 I, Marcus A. Mancini, Esq., am the Attorney in the above-entitled complaint. I have
    read the foregoing complaint and know the contents thereof. The matters alleged are
  3
    based on information and belief, which I believe to be true.
  4
    On March 26, 2020, I declare under penalty of perjury under the laws of the State of
  5 California that the foregoing is true and correct.
  6                                                                    Sherman Oaks, CA-
  7
  8.
  9
10
11
12
13
14
15
16
17
                                                      •

18
'19
20
21
22
23
24
25
26
27                                              -3-
          _. .                   Complaint - DFEH NO.29200•09704Z6r"
.28 Date Filed: March 26, 2020
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 24 of 34 Page ID #:36




                                               G6    99
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 25 of 34 Page ID #:37
                                 "•
         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                           KEVIN KISH, DIRECTOR

         2218 Kausea ()Ova, Suite) 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (M) I California's Relay Service at 711
         htip://www.dfoti.ce.gov I Email: conlact.center@clfeh.ca.gov


   March 26, 2020

   GUSTAVO CARLOS
   do Mancini & Associates 15303 Ventura Boulevard Suite 600
   Sherman Oaks, California 91403

   RE:   Notice of Case Closure and Right to Sue
         DFEH Matter Number: 202003-09720426
         Right to Sue: CARLOS / SAIA MOTOR FREIGHT LINE LLC

   Dear GUSTAVO CARLOS,

   This letter informs you that the above-referenced complaint was €iled with the
   Department of Fair Employment and Housing (DFEH) has been closed effective March
   26, 2020 because an immediate Right to Sue notice was requested. DFEH will take no
   further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Employment and Housing
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 26 of 34 Page ID #:38
     •     TAU.9 F CALIF091,11A194roo •Co-aminr,iiriAnkainottioe5-InhAeenri                   6,404 1,4ENvOm •Govusfroii

          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                  KEVIN KISH. DIRECTOR

          2218 Kausen Drive, Suite 100 I Elk Grove 1 CA I 95758
          (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Sorvico at 711
          httpdAyww.dfeh.ca.gov I Email: contecl.center@dfeh.ca.gov



   March 26, 2020

   RE:    Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 202003-09720426
          Right to Sue: CARLOS / SAIA MOTOR FREIGHT LINE LLC

   To All Respondent(s):

   Enclosed is a copy of a complaint of discrimination that has been filed with the
   Department of Fair Employment and Housing (DFEH) in accordance with Government
   Code section 12960. This constitutes service of the complaint pursuant to Government
   Code section 12962. The complainant has requested an authorization to file a lawsuit.
   This case is not being investigated by DFEH and is being closed immediately. A copy of
   the Notice of Case Closure and Right to Sue is enclosed for your records.

   Please refer to the attached complaint for a list of all respondent(s) and their contact
   information.

   No response to DFEH is requested or required.

   Sincerely,


  Department of Fair Employment and Housing
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 27 of 34 Page ID #:39




  1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                               BEFORE THE STATE OF CALIFORNIA
  2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                       Under the California Fair Employment and Housing Act
  3
                                   (Gov. Code, § 12900 et seq.)
  4
      In the Matter of the romplaint of
  5    GUSTAVO CARLOS                                             DFEH No. 202003-09720426
  6                                 Complainant,
  7 vs.

 8     SA1A MOTOR FREIGHT LINE LLC
       14731 Santa Ana Avenue
 9     Fontana, California 92337
10
                            Respondents
11

12 1. Respondent SAIA MOTOR FREIGHT LINE LLC is an employer subject to suit
   under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900
13 et seq.).

14
   2. Complainant GUSTAVO CARLOS, resides in the City of Sherman Oaks State of
15 California.

16    3. Complainant alleges that on or about February 25, 2020, respondent took the
      following adverse actions:
17

18    Complainant was harassed because of complainant's family care or medical leave
      (cfra) (employers of 50 or more people), disability (physical or mental), other.
19
   Complainant was discriminated against because of complainant's family care or
20 medical leave (cfra) (employers of 50 or more people), disability (physical or mental),
   other and as a result of the discrimination was terminated, denied hire or promotion,
21
   asked impermissible non-job-related questions, denied any employment benefit or
22 privilege, denied reasonable accommodation for a disability, denied family care or
   medical leave (cfra) (employers of 50 or more people), other, denied work
23 opportunities or assignments, denied or forced to transfer.

24 Complainant experienced retaliation because complainant reported or resisted
   any form of discrimination or harassment, requested or used a disability-related
25
   accommodation, participated as a witness in a discrimination or harassment
26

27                                                 -1-
                                   Complaint — DFEH No. 202003-09720426
28    Date Filed; March 26, 2020
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 28 of 34 Page ID #:40




  1 complaint, requested or used leave under the california family rights act or fmla
    (employers of 50 or more people) and as a result was terminated, denied hire.or         n..—
  2 promotion, asked impermissible non-job-related questions, denied any employment
    benefit or privilege, denied reasonable accommodation for a disability, denied family
  3
    care or medical leave (cfra) (employers of 50 or more people), other, denied or
  4 forced to transfer.

  5
   Additional Complaint Details: From 9/2019, and continuing at least through
 6 2/25/20, and continuing, I was harassed, discriminated against and retaliated against
 7 based on my perceived and/or physical disability(s) (neck injuries; shoulder injuries;
   associated conditions;others).
 8
 9

10
11

12
13
14

15
16
17

18
19

20
21
22

23
24

25

26
                                                -2-
27                              Complaint— DFEH No. 202003-09720426
28 Date Filed: March 26, 2020
  Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 29 of 34 Page ID #:41




   1 VERIFICATION
                                        an




   2 ,I, Marcus A. Mancini, Esq., am the Attorney in the above-entitled complaint. I have
     read the foregoing complaint and know the contents thereof. The matters alleged are
   3
     based on information and belief, which I believe to be true.
   4
     On March 26, 2020, I declare under penalty of perjury under the laws of the State of
   5 California that the foregoing is true and correct.
   6                                                                     Sherman Oaks, CA
   7
   8
   9
  10
  11
  12
  13;
  14'
 15
 16:
 17
 18-
 19.
 -20.
 21
 22
 23
 24
 25.

 26
                                                   -3-
• 27,         41.
                                  Complaint — DFEH No. 202003-09720426
 28i Date Filed: March 26, 2020
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 30 of 34 Page ID #:42



 1                                            PROOF OF SERVICE

 2      STATE OF CALIFORNIA
                                                  SS.
 3      COUNTY OF LOS ANGELES

 4
 5                      I am employed in the County of Los Angeles, State of California. I am over the

 6      age of i 8 and not a party to the within action. My business address is 15303 Ventura

 7      Boulevard, Suite 600, Sherman Oaks, California 91403.

 8

 9                      On March 26, 2020, I served the foregoing document described as RIGHT TO
10      SUE NOTICE and COMPLAINT OF DISCRIMINATION UNDER THE PROVISIONS
11      OF THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT on the interested
12      party or parties in this action by certified mail, placing a true copy thereof enclosed in a sealed
13      envelope addressed as follows:

14
15

16                                     SEE ATTACHED MAILING LIST

17

18
19
                       I caused such envelope with postage thereon fully prepaid to be placed in the
20
        United States mail at Sherman Oaks, California.
21
22
                       Executed on March 26, 2020, at Sherman Oaks, California.
23
                       I declare under penalty of perjury under the laws of the State of California that
24
       the foregoing is true and correct.
25

26
27                                                                w




28                                                      HERMINA AVAKI
       Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 31 of 34 Page ID #:43


  1                                      MAILING LIST

  2
          Saia Motor Freight Line LLC
  3       14731 Santa Ana Avenue
          Fontana, CA 92337
  4.
  51      Saia Motor Freight Line LLC
          cio CT Corpciffiligrf
  6       818 W. 7th•Syebt, Suite 930
          Los Angeles, CA 90017
  7

 .8:

 :9:
101


.1-2

13
14
15
16
17


19"

20

21 .
22:1

23 i
24
25

266
27:

28
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 32 of 34 Page ID #:44
            SUPERIOR CuURT OF CALIFORNIA, COUNTY car' SAN BERNARDINO




 San Bernardino District - Civil
 247 West Third Street

 San Bernardino, CA. 924150210


                                               CASE NO: CIVDS2009568
   MANCINI & ASSOCIATES
   15303 VENTURA BOULEVARD
   SUITE 600
   SHERMAN OAKS CA 91403
                                  NOTICE OF TRIAL SETTING CONFERENCE


 IN RE: CARLOS -V- SAIA

 THIS CASE HAS BEEN ASSIGNED TO: JOHN M PACHECO IN DEPARTMENT S31
 FOR ALL PURPOSES.

 Notice is hereby given that the above-entitled case has been set for
 Trial Setting Conference at the court located at 247 West Third Street
 SAN BERNARDINO, CA 92415-0210.

          HEARING DATE: 11/30/20 at       9:00 in Dept. S31

 The Trial Setting Conference will be held in chambers without the
 appearance of the parties -except for good cause shown. (see Emergency
 Local Rule 411.1).

 Parties shall file and serve no later than 15 days prior to the trial
 setting conference the mandatory Initial Trial Setting Conference
 Statement form (local for #13-09001-360) included with this notice.
 Prior to the date of the initial trial setting conference, the court
 may entertain a written stipulation by all appearing parties to con-
 tinue the initial trial setting conference if filed at least 30 days
 prior to the conference.

 DATE: 06/12/20     Nancy Eberhardt, Court Executive Officer
                                                      By: NICOLE O'DWYER FENN


                     CERTIFICATE OF SERVICE

 I am a Deputy Clerk of the Superior Court for the County of San
 Berns dino at the above listed address. I am not a party to this
 acti n and on the date and place shown below, I served a copy of the
 abo e listed notice:
 (   Enclosed in a sealed envelope mailed to the interested party
 addressed above, for collection and mailing this date, following
 standard Court practices.
 ( ) Enclosed in a sealed envelope, first class postage prepaid in the
 U.S. mail at the location shown above, mailed to the interested party
 and addressed as shown above, or as shown on the attached listing.
 ( ) A copy of this notice was given to the filing party at the counter
 ( ) A copy of this notice was placed in the bin located at this office
Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 33 of 34 Page ID #:45
 and identified as tue location for the above lave firm's collection of
 file stamped documents.

 Date of Mailing: 06/12/20
 I declare under penalty of perjury that the foregoing is true and
 correct. Executed on 06/12/20 at San Bernardino, CA

                                              BY: NICOLE O'DWYER FENNELL




 civ-ntsc-20130417
     Case 5:20-cv-01452-JGB-SHK Document 1-1 Filed 07/22/20 Page 34 of 34 Page ID #:46


  NAME AND ADDRESS OP ATTORNEY OR PARTY VeTTNOLITATTORNEY:                          STATE BAR NUMBER                                   Re serer/ for Ctenei Pre Stamp




   TELEPHONE NO.:
   EMAIL ADDRESS:                                     TRIAL SETTING CONFERENCE DATE:
   ATTORNEY FOR (Name):                               UNLIMITED CASE:
   FAX NO. (Optional):                                LIMITED CASE:
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
  COURTHOUSEADDRESS:

  PLAINTIFF:
  DEFENDANT:
                                                                                                                              CASE NUMBER:
               INITIAL TRIAL SETTING CONFERENCE STATEMENT

 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document must bellied and
served at least 15 days prior to the trial setting conference date.
    1. Party or parties (answer one):
         a.       This statement is submitted by party (name):
         b.       This statement is submitted jointly by parties (names):

    2:    Service of Complaint on all parties has            ❑   has not   ❑   been completed.

    3.    Service of Cross-Complaint on all parties has ❑                  has not ❑    been completed.

    4.    Description of case in Complaint:


    5.    Description of case in Cross-Complaint:



    6.    Has all discovery been completed: Yes ❑                 No ❑       Date discovery anticipated to be completed:

    7.    Do you agree to mediation?         Yes ❑           No ❑ Please check type agreed to: Private:                  Court-sponsored:

    8.    Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

          ❑ A motion to         ❑    consolidate      ❑      Trial dates requested: Yes ❑        No    ❑   Available dates:                                             Time
          estimate:

    9.    Other issues:
          ❑ The following additional matters are requested to be considered by the Court:
    10. Meet and Confer:
          ❑    The parties represent that they have met and conferred on all subjects required by California Rules of Court. Rule 3.724.


          ❑     The parties have entered Into the following stIpulation(s):

    11. Total number of pages attached (if any):

          I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution, as wail as
          other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of the Initial Trial Setting
          Conference, Including the written authority of the party where required.
          Date:


                      (TYPE OR PRINT NAME)                                                      (SIGNATURE OF PARTY OR ATTORNEY



                      (TYPE OR PRINT NAME)                                                      (SIGNATURE OF PARTY OR ATTORNEY




         Form # 13-09001-360
         Mandatory Form                        INITIAL TRIAL SETTING CONFERENCE STATEMENT
